         Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 1 of 7




                                                        June 15, 2021

VIA ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       RE:     Doe v. City of New York, et al., Case No. 20-CV-8429 (ALC)

Dear Judge Carter:

       We represent Plaintiff in the above-referenced action. I write respectfully to inform the
Court that the New York State Supreme Court has issued a decision in the matter of Plaintiff’s
application in New York State Supreme Court for leave to file a late notice of claim, which is
attached hereto. Plaintiff requests an extension of her time to amend her Complaint to June 30,
2021 to conform it to the decision. Defendant City of New York does not object.


                                                        Respectfully Submitted,


                                                        Julia Elmaleh-Sachs




                212.390.8480 / 16 Court St, Ste 2500, Brooklyn, NY 11241 / crumiller.com
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 2 of 7
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 3 of 7
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 4 of 7
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 5 of 7
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 6 of 7
Case 1:20-cv-08429-ALC Document 30 Filed 06/15/21 Page 7 of 7
